Citation Nr: 0123418	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-20 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J. C.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The appellant served in the reserves in the Army National 
Guard from November 1982 to June 19, 1983.  She had active 
duty for training (ACDUTRA) from June 20, 1983 to September 
20, 1983.  She again served in the reserves from December 16, 
1983 to June 1, 1984.  

This matter comes before the Board of Veteran's Appeals 
(Board) from an August 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)), was signed into 
law.  Being effective November 9, 2000, this liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, to implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,630 - 32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
That portion of the regulations applicable in this case were 
made effective retroactively to November 9, 2000.  The Act 
and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

A November 1982 examination for enlistment into the Army 
National Guard reflects that the appellant's psychiatric 
status was normal on examination but in an adjunct medical 
history questionnaire she complained of having had spells of 
depression.  

A review of the record reveals that pursuant to VA Manual 
M21-1, the RO, in February 2000, requested that the veteran 
complete a form providing "Information in Support of Claim 
for Service Connection for Post-Traumatic Stress Disorder 
(PTSD) Secondary to a Personal Assault".  Her response was 
received in March 2000.  The August 2000 rating action and 
the September 2000 Statement of the Case (SOC) indicate that 
service medical records (SMRs) for the period from June to 
September 1983 are negative for any report of a personal 
assault.  While the appellant has reported in statements and 
testified that she never reported any assaults, the noted 
SMRs are not on file.  The SOC also indicated that the 
appellant's status prior to 1983 was that of a reservist 
with no veteran status.  Since that SOC, the VA General 
Counsel has issue VAOGPREC 8-2001 which held that under 38 
U.S.C. § 101(2) and (24) (West Supp. 2001) inactive duty 
training may provide a basis for veteran status for purposes 
of VA benefits only if the individual incurred disability or 
death from an injury incurred or aggravated in line of duty.  
An individual who suffers from PTSD as a result of a sexual 
assault that occurred during inactive duty training may be 
considered disabled by an "injury" for purposes of section 
101(2) and (24).  

While it is undisputed that the appellant sustained sexual 
or emotional abuse for a number of years during her 
childhood, she has reported and testified that she was raped 
on two occasions immediately preceding and while carpooling 
to weekend drills or during weekend drills in Raleigh, North 
Carolina in the spring or summer by a male sergeant.  While 
she did not report this or seek treatment (because she was 
threatened), she became pregnant and was taken by a service 
comrade, S. H., to have an abortion at the Louisburg Clinic 
only a few days or the day before she reported for ACDUTRA 
at Ft. Dix, New Jersey.  During that period of ACDUTRA she 
bled heavily and was sexually assaulted on different 
occasions by a female, and a different male, sergeant.  A 
September 2000 statement from S. H., a service comrade, 
affirms that the appellant had become pregnant from being 
raped, and had had an abortion, prior to reporting to Ft. 
Dix after which the appellant had bled for several weeks.  
She had accompanied the appellant to a military hospital for 
treatment but the appellant had not reported having been 
assaulted.  Also, while at Ft. Dix, the appellant had sex 
with different female and male sergeants.  

Statements from the Sheppard Pratt medical facility indicate 
that the appellant's assaults occurred in 1980 and 1981 but 
in a March 2000 statement (in response to a February 2000 RO 
request for information about her personal assaults, as 
required by M21-1) she reported that the first assault had 
been in August or September 1982 in Raleigh, North Carolina 
during a weekend drill.  However, no period of service has 
been verified prior to November 1982, and on her report of 
medical history for National Guard enlistment, dated 
November 24, 1982 indicated that she had a pregnancy and 
obtained an abortion at the Louisburg Health Clinic prior to 
joining the National Guard.  She testified that the 
Louisburg Clinic had been torn down and that a Miss Davis 
who had worked there was now deceased.  While all of these 
dates would predate her enlistment into the Army National 
Guard, there may be some confusion on the part of the 
appellant in that all of the reported assaults would had to 
have occurred in 1983, almost two decades ago.  

Accordingly, this case is REMANDED for the following:

1.  The RO should acquire all SMRs 
relative to the appellant's service while 
stationed at Ft. Dix, New Jersey (with a 
view towards obtaining any records 
reflecting excessive menstruation).  

2.  The RO should contact the appellant 
and request the names, addresses and 
dates of treatment on any health care 
giver, VA or private who treated her for 
PTSD since military service.  

She should also be requested to provide 
any information available as to who might 
now have custody of the records of the 
Louisburg Clinic at which she had an 
abortion to facilitate any attempt to 
obtain such corroborating evidence.  

She should be requested to sign the 
appropriate releases.  Thereafter, the RO 
should obtain copies of the records 
identified by the veteran that are not 
already associated with the claims 
folder.  Any records received should be 
associated with the claims folder.  

3.  If, and only if, the RO determines 
that the alleged sexual assaults 
occurred, the appellant should be 
afforded a VA examination to determine 
whether she has PTSD (and there are 
already medical diagnoses of PTSD and 
other psychiatric disorders on file) and, 
if so, whether it is related to any 
sexual assault during any period of 
INACDTRA, ACDUTRA, or active duty, as 
distinguished from any childhood abuse.  

For the benefit of the examiner, the RO 
should specify the stressful event(s), if 
any, that are deemed to have occurred. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and VA promulgated 
regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) are fully complied with and 
satisfied. 

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental SOC (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


